DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The examiner notes that claim 1 recites “an immobilized poppet valve”. The “valve” does not move and thus is not an actual valve. A typical poppet valve works by lifting from a seat with movement perpendicular to a plane of a port. For purposes of examination this limitation has been interpreted as a label for a structure that 1) resembles a poppet valve, or 2) performs the same function of the “immobilized poppet valve” of applicant’s disclosure.

Claim Objections
Claim 68 is objected to because of the following informalities:  Claim 68 recites “the method comprising: comprising”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 57-61, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 3,809,084) in view of Riccio (US 3,921,857)
Regarding claim 1, Hansen discloses: A device (figure 2), wherein the device comprises: 
a nozzle (25), 
a reservoir (22),
an immobilized poppet valve (21), 
a retainer (29) that is hollow (space between the walls of 29) and holds the poppet valve (see figure 2), and a source of pressurized air (24) operably linked to an upstream end of the nozzle (linked mechanically through 29, 21 and fluidly) and a downstream end of the retainer (the stem of 24 is located in a downstream end of 29 as shown in figure 2), wherein the poppet valve has one or more contacting points with the retainer (see figure 2).  
Figure 2 of Hansen does not explicitly disclose having a reservoir disposed within the nozzle.
However, figure 1 of Hansen provides an alternate connection between the nozzle (15) and the housing for medicament (11) (see how the nozzle is threaded 
It would have been obvious to have added an outer threading of the nozzle (25) on to (21) as taught by figure 1 of Hansen, such that 22 is disposed within the nozzle and poppet valve 21 is at least partially fit into the reservoir, for the benefit of a more secure connection between the two elements. In summary, as shown below, the tapered region would include threading for the nozzle to connect to.
Hansen discloses a propellant tank and thus does not disclose the source of air being a manual pump. The examiner notes that Hansen states that the source of gas under pressure is not critical (col. 2, lines 24-30).
However, Riccio (analogous as it is drawn to dispensing devices), discloses a source of pressurized air being a manual pump (lower end of figure 1; col. 3, lines 21-47).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen wherein the source of air is a manual pump as taught by Riccio for the benefit of not using a propellant (potentially damaging effects) and avoiding spitting (col. 1, lines 27-33).

    PNG
    media_image1.png
    439
    390
    media_image1.png
    Greyscale


Regarding claim 3, Hansen further discloses wherein the retainer (29) has an inner circumferential groove based from an upstream end of the retainer (groove of 30 goes around a circumference of 29).  

Regarding claim 5, Hansen further discloses wherein the retainer immobilizes the poppet valve (see figure 2).  

Regarding claim 57, Hansen further discloses wherein the reservoir contains a powdered therapeutic formulation (col. 3, lines 42-44).  

claim 58, Hansen further discloses wherein the device is a single-use device (col. 4, lines 18-21 indicate the powdered medicament is to be dispersed at time of use, col. 6, lines 7-14 indicate how the powdered medicament in the capsule (dose of medicament) is delivered; it is the examiner’s position the device can be used only once, thus making it single-use).  

Regarding claim 59, Hansen as modified further discloses wherein the poppet valve (21) has one or more surface grooves (as modified by figure 1 of Hansen the surface of 21 would have grooves that mate with the threaded grooves of the nozzle).  

Regarding claims 60-61, Hansen as modified further discloses wherein the poppet valve has about 3 to about 20 surface grooves, about 8 surface grooves (figure 1 of Hansen shows 7 external grooves which is between 3-20 and it is the examiner’s position that 7 reads on “about” 8).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the grooves of Hansen within applicant’s claimed range for the benefit of providing a secure connection between the poppet valve 21 and the nozzle 25).

Regarding claim 64, Hansen further discloses wherein the poppet valve comprises a cavity (23).  

claim 65, Hansen further discloses wherein the retainer contains an outer circumferential rim that is wider than an opening of the manual air pump (see figure 2, 29 is wider than opening in 32).  

Claims 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 3,809,084) in view of Riccio (US 3,921,857) in view of Horlin (US 6,230,707 B1).
Regarding claims 62-63, Hansen as modified discloses the claimed invention of claim 1 substantially as set forth above. Hansen does not explicitly state wherein the poppet valve (21) has about 2 to about 10 inner ribs, about 3 inner ribs. 
	However, Horlin teaches that adding ribs to the inner surface of a medicament chamber (equivalent to 21 of Hansen) results in the vibrations of an element within the chamber when swirled (equivalent to the capsule) improving powder dispersal (col. 3, lines 40-42).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Hansen wherein the poppet valve (21) has about 2 to about 10 inner ribs, about 3 inner ribs as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 3,809,084) in view of Riccio (US 3,921,857) in further view of Bonney et al. (US 2007/0062525 A1).
	Regarding claim 66, Hansen as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses a first air intake hole (at 31) but does not explicitly disclose wherein the retainer has a second air intake hole. 
	However, Bonney teaches that it is known to provide two sources of pressurized gas (1220a and 1220b in figures 13a-13b) and thus two corresponding holes for the sources (1226a, 1226b). 
	Thus it would have been obvious to one having ordinary skill in the art to have modified Hansen to include a second air intake hole as taught by Bonney for the purpose of providing a second source of pressurized gas, with the added benefit of potentially supplying a second medicament through the second hole. 

Claims 1, 3, 4, and 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. (US 2006/0254585 A1) in view of Yanagawa (WO 96/24400).
Regarding claim 1, Ishizeki discloses: A device (figure 1), wherein the device comprises:
a nozzle (4) having a reservoir disposed within the nozzle (within 14),
an immobilized poppet valve (the housing of 3) fluidly connected to the reservoir (see figure 1),
a retainer (5) that is hollow and holds the poppet valve (see figure 1), and

wherein the poppet valve (3) has one or more contacting points with the retainer (5) (see figure 1).
Ishizeki does not explicitly disclose the poppet valve at least partially fit into the reservoir.
However, Yanagawa teaches a connection between 2 elements (figure 2, between 1 and 2) wherein the element 2 extends into element 1 such that element 2 is at least partially fit into the other element (and thus the reservoir 5).
It would have been obvious to have altered the connection between 3 and 4 of Ishizeki wherein 3 extends into 4 as taught by Yanagawa as it would have been obvious that the substitution of one known element (one connection) for another (another connection) yields predictable results to one of ordinary skill in the art KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Ishizeki as modified discloses the claimed invention of claim 1 as set forth above. Ishizeki further discloses wherein the retainer has an inner circumferential groove based from an upstream end of the retainer (see figure 1 wherein the inner circumferential groove where 3 connected begins from an upstream end).  

claim 4, Ishizeki as modified discloses the claimed invention of claim 3 as set forth above. Ishizeki further discloses wherein a rim of the circumferential groove of the retainer is in contact with the one or more contacting points of the poppet valve.  


  
    PNG
    media_image2.png
    1059
    643
    media_image2.png
    Greyscale

Regarding claim 67, Ishizeki as modified discloses the claimed invention of claim 1 as set forth above. Ishizeki further discloses wherein the retainer (5) is at least partially fit into the manual air pump (2) (see figure 1).  

claim 68, Ishizeki discloses: A method of using a device (figure 1) to deliver a powdered therapeutic formulation to a subject in need thereof [0001], wherein the device comprises:
a nozzle (4) having a reservoir disposed within the nozzle (within 14),
an immobilized poppet valve (the housing of 3) fluidly connected to the reservoir (see figure 1),
a retainer (5) that is hollow and holds the poppet valve (see figure 1), and
a manual air pump (2) [0030] operably linked to an upstream end of the nozzle and a downstream end of the retainer (see figure 1, at least fluidly connected to both the upstream end of the nozzle and a downstream end of the retainer and thus operably linked),
wherein the poppet valve (3) has one or more contacting points with the retainer (5) (see figure 1).
the method comprising:
positioning a nozzle of the device at least partially into a nostril of the subject and activating the manual air pump [0030]. 
Ishizeki does not explicitly disclose the poppet valve at least partially fit into the reservoir.
However, Yanagawa teaches a connection between 2 elements (figure 2, between 1 and 2) wherein the element 2 extends into element 1 such that element 2 is at least partially fit into the other element (and thus the reservoir 5).
It would have been obvious to have altered the connection between 3 and 4 of Ishizeki wherein 3 extends into 4 as taught by Yanagawa as it would have been obvious that the substitution of one known element (one connection) for another  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 69, Ishizeki as modified discloses the claimed invention of claim 68 as set forth above. Ishizeki further discloses wherein the method treats a disease or condition of the subject (by providing medicine [0001]).

Claims 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. (US 2006/0254585 A1) in view of Yanagawa (WO 96/24400) in view of Djupesland (US 2011/0088690 A1).
Regarding claim 69, in the alternative to the 103 rejection set forth above for claim 69, Ishizeki as modified discloses the claimed invention of claim 68 as set forth above. Ishizeki further discloses wherein the method provides a medicine [0001] but does not explicitly state that it treats a disease or condition of the subject. 
However, Djupesland teaches nasal administration of medicament specifically to treat conditions such as migraines [0005]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishizeki wherein the medicament is used to treat a disease or condition of the subject for the benefit of providing specific medicament for a specific disease and/or condition such as a migraine. 

claim 70, Ishizeki as modified discloses the claimed invention of claim 69 as set forth above. Ishizeki as modified by Djupesland further discloses wherein the disease or condition is migraine ([0005] of Djupesland). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. (US 2006/0254585 A1) in view of Yanagawa (WO 96/24400) in view of Beller (US 2004/0135002 A1).
Regarding claim 2, Ishizeki as modified discloses the claimed invention of claim 1 as set forth above. Ishizeki does not explicitly disclose wherein the one or more contacting points are one or more inner ribs.  
	However Belle discloses a connection between two components being locked via inner ribs (15) and matching locking elements [0060].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishizeki wherein the threaded connection between 3 and 5 is a rib/matching locking element connection as it would have been obvious that the substitution of one known element (one connection) for another (another connection) yields predictable results to one of ordinary skill in the art KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785